     Case 1:16-cv-01724-RC Document 106 Filed 05/07/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                              )
WILDEARTH GUARDIANS, et al.                   )
                                              )
       Plaintiffs,                            )
                                              )
               v.                             )
                                              )
                                                Case No. 1:16-cv-1724-RC
DAVID L. BERNHARDT, in his official )
                                                The Honorable Rudolph Contreras
capacity as Secretary of the Interior, et al. )
                                              )
       Federal Defendants,                    )
                                              )
               and                            )
                                              )
WESTERN ENERGY ALLIANCE, et al. )
                                              )
       Intervenor Defendants.                 )
                                              )
                                              )
                                              )


                    FEDERAL DEFENDANTS’ SECOND NOTICE
                      OF COMPLIANCE WITH THE COURT’S
                            MARCH 19, 2019 ORDER
           Case 1:16-cv-01724-RC Document 106 Filed 05/07/19 Page 2 of 3




       On April 12, 2019, Federal Defendants notified the Court and parties (see ECF No. 102)

that the U.S. Bureau of Land Management (“BLM”) had completed and published on its website a

supplemental environmental assessment (“EA”) pursuant to the National Environmental Policy

Act to address the issues identified in the Court’s Memorandum Opinion dated March 19, 2019.

ECF No. 99. Federal Defendants attached copies of the EA and an unsigned finding of no

significant impact (“FONSI”). As indicated in the April 12 notice, the web posting initiated a ten-

day public-comment period.

       Now Federal Defendants report that, since April 12, 2019, BLM has received over 100

pages in substantive comments from five entities, including from parties in this case. BLM

subsequently prepared written responses to those comments. In addition, BLM has now finalized

the supplemental EA, including making some changes as a direct result of comments received.

Attached hereto as Exhibits 1, 2, and 3 are PDF copies of the final supplemental EA, a signed

supplemental FONSI, and a BLM decision record (which includes BLM’s responses to public

comments). The decision record affirms, based on the analysis of the final supplemental EA and

FONSI, the nine Wyoming leasing decisions challenged in phase one of this case.

       Respectfully submitted this 7th day of May, 2019.

                                                           JEAN E. WILLIAMS
                                                           Deputy Assistant Attorney General
                                                           United States Department of Justice
                                                           Environment and Natural Resources Div.

                                                            /s/ John S. Most
                                                           JOHN S. MOST, Trial Attorney
                                                           Natural Resources Section
                                                           Virginia Bar No. 27176
                                                           P.O. Box 7611
                                                           Washington, D.C. 20044
                                                           Tel: (202) 616-3353
     Case 1:16-cv-01724-RC Document 106 Filed 05/07/19 Page 3 of 3



                                                    Email: john.most@usdoj.gov

                                                    Counsel for Federal Defendants

Of Counsel

Danielle DiMauro
Office of the Solicitor,
Rocky Mountain Region,
U.S. Department of the Interior
Denver, Colorado




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2019, a copy of the foregoing notice was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                        /s/ John S. Most
                                         JOHN S. MOST
